 



EXHIBIT 10.15
Modification 1
to
AGREEMENT BETWEEN
THE U.S. DEPARTMENT OF ENERGY (“DOE”)
AND
USEC INC. (“USEC”)
DOE and USEC hereby agree:
     A. Pursuant to Article 5.D. of the AGREEMENT BETWEEN THE U.S. DEPARTMENT OF
ENERGY (“DOE”) AND USEC INC. (“USEC”), dated June 17, 2002 (the “DOE-USEC
Agreement of June 17, 2002),” the Parties modify the DOE-USEC Agreement of
June 17, 2002 to incorporate the following additional provisions into the
DOE-USEC Agreement of June 17, 2002:
1. Executive Agent Memorandum of Agreement (MOA)
     Nothing in the DOE-USEC Agreement of June 17, 2002 shall be construed as
affecting, impairing, modifying or superseding any provision of the MEMORANDUM
OF AGREEMENT BETWEEN THE UNITED STATES ACTING BY AND THROUGH THE UNITED STATES
DEPARTMENT OF STATE, AND THE UNITED STATES DEPARTMENT OF ENERGY AND THE UNITED
STATES ENRICHMENT CORPORATION, FOR USEC TO SERVE AS THE UNITED STATES
GOVERNMENT’S EXECUTIVE AGENT UNDER THE AGREEMENT BETWEEN THE UNITED STATES AND
THE RUSSIAN FEDERATION CONCERNING THE DISPOSITION OF HIGHLY ENRICHED URANIUM
EXTRACTED FROM NUCLEAR WEAPONS, dated April 18, 1997 (the “Executive Agent
MOA”). The commitments made by DOE and USEC in the DOE-USEC Agreement of
June 17, 2002, including Article 1, are between DOE and USEC only and are
confined to the terms and conditions expressly provided therein.
2. Use of Information and Confidentiality of Trade Secret/Proprietary
Information
(a) USEC understands and acknowledges that information provided by USEC under
the DOE-USEC Agreement of June 17, 2002 will be made available by DOE to
agencies of the United States and, subject to an appropriate agreement
prohibiting any further disclosure not authorized by the DOE-USEC Agreement of
June 17, 2002, to DOE contractors designated by DOE to evaluate such information
for the purpose of ensuring that the objectives of the DOE-USEC Agreement of
June 17, 2002 are met.

1



--------------------------------------------------------------------------------



 



(b) USEC may designate information provided under the DOE-USEC Agreement of
June 17, 2002 as Trade Secret/Proprietary Information so long as the information
was developed at private expense outside of any CRADA or other Government
contract, and such information embodies trade secrets or is information that is
commercial or financial and is confidential or privileged, by affixing to each
page containing such information the legend “Contains USEC Trade
Secret/Proprietary Information, For Contract Implementation or Administrative
Purposes Only — Not for Public Disclosure or Further Distribution” or similar
legend authorized under the CRADA referenced in Article 4 or by another DOE-USEC
agreement to pages containing Trade Secret/Proprietary Information. If Trade
Secret/Proprietary Information is orally disclosed by USEC to DOE or its
representatives, USEC shall identify any Trade Secret/Proprietary information as
such orally at the time of the disclosure and confirm the Trade
Secret/Proprietary nature of the information in a written summary thereof,
appropriately marking such information as provided for above, within 30 days of
the original oral disclosure. Orally disclosed Trade Secret/Proprietary
Information confirmed in writing in accordance with the preceding sentence shall
be treated as Trade Secret/Proprietary Information in accordance with this
Article. In addition, USEC shall identify any Trade Secret/Propriety Information
copies of which are provided pursuant to the access provided under Section 3 of
this Modification 1 in accordance with the procedures set out in this paragraph.
(c) DOE may disclose an item of Trade Secret/Proprietary Information under the
DOE-USEC Agreement of June 17, 2002 without the consent of USEC and the
restriction under this provision on use or disclosure of such information shall
not apply if: (i) such item is or becomes publically available other than as a
result of a disclosure by DOE; (ii) such item has been made available by USEC to
others without obligation concerning its confidentiality; (iii) such item is
already available to the Government without obligation concerning its
confidentiality; (iv) disclosure of such item of Trade Secret/Proprietary
Information is required by a law applicable to DOE, provided however that DOE
shall disclose such item of Trade Secret/Proprietary Information only to the
extent required by such law; or (v) DOE determines that such item of Trade
Secret/Proprietary Information may provide evidence of a violation of a law by
USEC or any other person or a violation of a contractual obligation of USEC, and
DOE further determines that disclosure of such item of Trade Secret/Proprietary
Information is necessary in order to allow the United States to take action with
respect to such violation, which action shall include without limitation,
investigating, prosecuting, enjoining, or restraining such violation, provided
however that the DOE shall disclose such item of Proprietary Information only to
the extent necessary to take such action with respect to such violation.
(d) Subject to subsections (a), (b) and (c) above, DOE agrees that (i) it shall
use any USEC Trade Secret/Proprietary Information provided by USEC under the
DOE-USEC Agreement of June 17, 2002 only for the purpose of implementing or
administering the DOE-USEC Agreement of June 17, 2002; (ii) it shall not
disclose properly marked USEC Trade Secret/Proprietary Information except to
U.S. Government employees and representatives authorized by DOE for purposes of

2



--------------------------------------------------------------------------------



 



implementing or administering the Agreement of June 17, 2002 and who are advised
of the Trade Secret/Proprietary nature of the information, and as is required by
applicable law, including the Freedom of Information Act; (iii) all USEC Trade
Secret/Proprietary Information provided by USEC under the DOE-USEC Agreement of
June 17, 2002 which was developed at private expense outside of any CRADA or
other Government contract is the property of USEC and it will be returned to
USEC upon its request four years after the completion of the DOE-USEC Agreement
of June 17, 2002, or if specifically used in any agreement with DOE, will be
subject to use, disclosure and disposition provisions set forth in any such
agreement.
(e) Unless otherwise agreed to by the parties, 1 year after USEC’s achieving of
the milestone for beginning of a commercial plant operation of the advanced
enrichment facility provided for under Article 3 of the DOE-USEC Agreement of
June 17, 2002 or 1 year after completion of that Agreement, whichever occurs
first, the restrictions in this provision with respect to further use and
disclosure of information marked as USEC Trade Secret/Proprietary Information
shall not apply with respect to any USEC Trade Secret/Proprietary Information
which USEC at that time does not specifically identify. Upon the achievement of
any given milestone established
pursuant to Article 3 of the Agreement, restrictions regarding the disclosure or
use of USEC Trade Secret/Proprietary Information shall no longer apply to the
disclosure or use of the fact of the achievement of any milestone.
(f) The Parties acknowledge that USEC may provide information or data to DOE
pursuant to other agreements between the Parties, and agree that the terms of
the agreement under which information or data is provided govern the use and
disclosure of such information.
3. DOE access to USEC Data and Facilities
USEC agrees to provide reasonable access to data, facilities and USEC employees
and contractors for DOE’s authorized representatives to monitor USEC’s
implementation of the DOE-USEC Agreement of June 17, 2002, including the
Deployment Working Group Plan. DOE access to data, facilities and USEC employees
and contractors shall be at reasonable times and at the locations of the data,
facilities, employees and contractors unless otherwise agreed to by DOE and
USEC, or unless required to be submitted to DOE by the DOE-USEC Agreement of
June 17, 2002 or other DOE-USEC agreement. DOE shall coordinate with USEC in
advance to help ensure that DOE’s access t data, facilities, employees and
contractors under this Section does not interfere with on-going operations and
complies with all safety, health and regulatory requirements. Any plans and
information provided to DOE by USEC under the DOE-USEC Agreement of June 17,
2002 which contain USEC Trade Secret/Proprietary Information shall be marked
with the restrictive legend set forth in, and in accordance with, the Use of
Information and Confidentiality to Trade Secret/Proprietary Information clause
of the Agreement, and such data shall be handled in accordance with the terms of
that clause.
     B. The Parties substitute the attachment found at Attachment 1 of this
Modification for

3



--------------------------------------------------------------------------------



 



Attachment 1 to the Agreement.
     C. Footnote 2 on page 13 of the DOE-USEC Agreement of June 17, 2002 is
relocated to the end of the first sentence under Article 4.B.(a) on page 12.
     D. To implement Article 4.B., Out of Specification Uranium Inventory, of
the DOE-USEC Agreement of June 17, 2002, USEC will make a good faith effort to
implement the procedures set forth in the its letter, dated July 15, 2002, to
select cylinders for priority processing at the S/T facility (Attachment 2).
This Modification 1 is effective this 20th day of August, 2002.

     
/s/ Lee Liberman Otis
  /s/ William H. Timbers
 
   
Lee Liberman Otis
  William H. Timbers
General Counsel
  President and Chief Executive Officer
U.S. Department of Energy
  USEC Inc.

4



--------------------------------------------------------------------------------



 



Attachment 1

          Table 1. Bounding concentrations of dispersed transuranic and 99TC
contamination in the DUF6 tails cylinders Contaminant   ppbu
238PU
    0.00012  
239PU
    0.043  
237Np
    5.2  
99 Tc
    15.9  
241Am
    0.0013  

